DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 7-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the prior art of record fails to disclose, teach, provide or suggest an earthing connection element separate from and electrically connected to the earthing contact and disposed in the plug housing, the earthing connection element has an elongated base web defining a groove extending in a longitudinal direction of the base web and receiving the earthing contact and a pair of wing elements extending from opposite sides of the base web relative to a longitudinal axis of the base combined with the remaining limitations of the base claim.

The following is an examiner’s statement of reasons for allowance: regarding claim 21, the prior art of record fails to disclose, teach, provide or suggest a plug housing having a first outer housing part and a second outer housing part separate from the first outer housing part, the first outer housing part and the second outer housing part each define an outwardly exposed exterior of the plug housing and are each at least partly metallic; wherein the at least one wing element directly electrically contacts each of the first outer housing part to form an earthing connection, and the at least one wing element 

The following is an examiner’s statement of reasons for allowance: regarding claim 22, the prior art of record fails to disclose, teach, provide or suggest a plug housing having a first outer housing part and a second outer housing part separate from the first outer housing part, the first outer housing part and the second outer housing part each define an outwardly exposed exterior of the plug housing and are each at least partly metallic; the earthing connection element directly contacts and is electrically connected to each of the earthing contact, the first outer housing part, and the second outer housing part combined with the remaining limitations of the base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986.  The examiner can normally be reached on Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E HARCUM/Examiner, Art Unit 2831